PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PLATSCHER et al.
Application No. 15/867,985
Filed: 11 Jan 2018
For: TARGETING AMINOACID LIPIDS
:
:
: NOTICE OF SUA SPONTE 
: WITHDRAWAL OF THE HOLDING
: OF ABANDONMENT
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the Notice of Abandonment mailed March 14, 2022

The Notice of Abandonment mailed March 14, 2022 states that the application is abandoned in view of the decision by the Board of Appeals and Patent Interferences mailed December 21, 2021 and “because the period for seeking court review of the decision has expired and there are no allowed claims.” However, a review of the decision reflects that the Examiner was affirmed with respect to claims 19-39, 46, and 52 and reversed with respect to claims 40-45, 47-51, 53 and 54. Consequently, in accordance with MPEP 1214.06 II, no reply was required from appellant.

Accordingly, the Notice of Abandonment is hereby vacated and the holding of abandonment is withdrawn.

This application is being directed to GAU 2135 for action by the examiner in accordance with MPEP 1214.06 II.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions